Franicum, Judge.
An award made upon review by all of the directors of the State Board of Workmen’s Compensation under the provisions of Code Ann. § 114-708, finding in accordance with a previous award of the deputy director, is conclusive on the courts as to issues of fact decided thereby where there is any evidence to sustain it. General Acc. &c. Corp. v. Rhodes, 83 Ga. App. 837 (1) (65 SE2d 254). Accordingly, where there was evidence which authorized findings that the claimant suffered an accidental injury arising out of and in the course of her employment on January 15, 1962; that the employer was notified within 30 days; that if the employee suffered an additional accidental injury in the course of her employment on February 26, 1962, which aggravated the original injury, the employer had no notice thereof, as required by Code § 114-303, and where the claim for compensation was not filed until January 25, 1963, one year and 10 days after the date of the original injury, the board did not err in holding in its award that the claimant was barred from recovering compensation for the first accident and injury because of her failure to file a claim therefor within one year, as required by Code § 114-305, and as to the second alleged accident and injury that the claimant was barred from a recovery because of her failure to report the same to her employer within 30 days. The superior court did not err in affirming the award of the board.

Judgment affirmed.


Felton, C. J., and Pannell, J., concur.

Edwin L. Sterne, for plaintiff in error.
Perry, Walters & Langstajf, Robert B. Langstajf, contra.